Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because it appears that the drawings in figs 2-4 are color drawings and are not black and white line drawings. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 2 is objected to because of the following informalities: “to be used after” in line 5 should read “to be used” since the data is used in the following “performing model fitting …” step. Appropriate correction is required.
Claim 4 is objected to because of the following informalities: “a principle of algorithm 6) is similar to the algorithm 3), except the calculation of an Akaike Information Criterion (AIC); and based on AIC, a reversed function is built, and a weightage is assigned to” should read “a principle of the sixth algorithm is similar to the third algorithm, except the calculation of an Akaike Information Criterion (AIC); and based on AIC, a reversed function is built, and a weightage is assigned” for consistency, and should be moved to the end of Claim 4. In addition, the whole limitation may be removed since the sixth algorithm is already included in Claim 4. In addition, claims 7-8 are objected to for the same reason.
Claim 5 is objected to because of the following informalities: “prediction model library” in line 5 should read “prediction model algorithm library”. Appropriate correction is required. In addition, claims 9-10 are objected to for the same reason.
Claim 6 is objected to because of the following informalities: “testing set” in line 4 may need to read “validation set”. Appropriate correction is required. Claim 1 says “the ensemble learning algorithm with optimal weightage is used to select an optimal weightage algorithm for prediction based on evaluation of the weightage algorithm on a validation set.” Thus, it appears that claim 6 is contradictory to claim 1. In addition, claim 6 itself says “comparing the data set of weightage library prediction with the validation set to obtain errors” in line 8. Thus, it appears that claim 6 is contradictory to claim 6 itself. Furthermore, par 30 of the specification says “There is a need to determine which weightage algorithm should be selected based on the evaluation on a validation set. … Based on evaluation of the weightage algorithms on the validation set, the optimal weightage algorithm is selected to perform prediction”. Moreover, par 13 says “The ensemble learning algorithm with optimal weightage is used to select an optimal weightage algorithm fix prediction based on evaluation of the weightage algorithm on a validation set.” Thus, it appears that it more makes sense to use “validation set” instead of “testing set”. In addition, claims 11-12 are objected to for the same reason.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the weightage algorithm” in line 17. However, it is not clear if it indicates one of the “multiple weightage algorithms" in line 15 or “optimal weightage algorithm” in line 16 or something else. It appears that it may need to read “optimal weightage algorithm” or something else. For the purposes of examination, “the optimal weightage algorithm” is used.
The term “excessive” in claim 3 (line 4) is a relative term which renders the claim indefinite. The term “excessive” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term “poor” in claim 4 (line 6) is a relative term which renders the claim indefinite. The term “poor” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In addition, claims 7-8 are rejected for the same reason.
The term “similar” in claim 4 (line 15) is a relative term which renders the claim indefinite. The term “similar” is not defined by the claim, the specification does not provide a standard for In addition, claims 7-8 are rejected for the same reason.
Claim 4 recites the limitation “the calculation of an Akaike Information Criterion (AIC)” in line 15. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “a calculation of an Akaike Information Criterion (AIC)” is used. In addition, claims 7-8 are rejected for the same reason.
Claims 1, 3-4, 7-8 each recite limitations that raise issues of indefiniteness as set forth above, and dependent claims 2, 5-6, 9-12 are rejected at least based on their direct and/or indirect dependency from independent claim 1. Appropriate explanation and/or amendment is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claim 1
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1:
The limitations of 
“a three-layer correlation algorithm involves three layers of a prediction model algorithm library, a weightage algorithm library and an ensemble learning algorithm with optimal weightage, 
the prediction model algorithm library stays at a lowest layer, the weightage algorithm library stays above the prediction model algorithm library, the ensemble learning algorithm with optimal weightage stays above the weightage algorithm library, 
the prediction model algorithm library comprises multiple prediction model algorithms which are called a common interface at the lowest layer of the correlation algorithm, to provide a prediction function and a support function for upper layers, 
the weightage algorithm library covers a diversity of underlying algorithms of the prediction algorithm library, and selects and combines the underlying algorithms with multiple methods based on prediction results from the underlying algorithms to form multiple weightage algorithms, and 
the ensemble learning algorithm with optimal weightage is used to select an optimal weightage algorithm for prediction based on evaluation of the weightage algorithm on a validation set.”, as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, the limitations in the context of this claim encompass the user mentally thinking of a three-step method with prediction step, weighting step and selection step; thinking of their processing steps one after the other; thinking of multiple prediction methods; thinking of multiple weightage methods for combining the multiple prediction methods; thinking of selecting a best weightage method.

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim does not recite additional elements. Thus, the claim is directed to an abstract idea.

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, the claim is not patent eligible.

Regarding claim 2
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1:
The limitations of 
“inputting training data;
preprocessing the training data to obtain data to be used after; and 
performing model fitting by using two or more different algorithms on the data to be used, to obtain models to be selected.”, as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. That is, other than reciting “inputting”, nothing in the claim element 

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2: This judicial exception is not integrated into a practical application. 
In particular, the claim recites an additional element – the act of inputting data. The claim is adding an insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g). The act of inputting data is recited at a high-level of generality (i.e., as a generic act of inputting performing a generic act function of inputting data) such that it amounts no more than a mere act to apply the exception using a generic act of inputting. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
The claim is appending a pre-solution activity previously known to the industry, specified at a high level of generality, to the judicial exception - see MPEP 2106.05(g) – “Mere Data Gathering”. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the act of 

Regarding claim 3
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1:
The limitations of 
“data determining: removing excessive sparse data series; 
processing of a time format: mapping time series to consecutive integers; and 
data complement: performing interpolation on missing data or error data.”, as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, the limitations in the context of this claim encompass the user mentally thinking of removing some sparse data; mapping time series to integers; interpolate missing data.

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim does not recite additional elements. Thus, the claim is directed to an abstract idea.

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, the claim is not patent eligible.

Regarding claim 4
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1:
The limitations of 
“a first algorithm, in which a same weightage is assigned to all the prediction models; 
a second algorithm, in which 20% of the prediction models with poor prediction results are discarded, and a same weightage is assigned to the remaining prediction models; 
a principle of algorithm 6) is similar to the algorithm 3), except the calculation of an Akaike Information Criterion (AIC);”, as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, the limitations in the context of this claim encompass the user mentally thinking of assigning a same weights to each 

In addition, the limitations of 
“a third algorithm, in which a Root-Mean-Square Error for each prediction model is calculated, based on which a reversed function is built, and a weightage is assigned to each prediction model based on the function; 
a fourth algorithm, in which a minimal absolute error for each prediction model is calculated, based on which a reversed function is built, and a weightage is assigned to each prediction model based on the function;
based on AIC, a reversed function is built, and a weightage is assigned to; 
a fifth algorithm, in which a least square error for each prediction model is calculated, based on which a reversed function is built, and a weightage is assigned to each prediction model based on the function; and 
a sixth algorithm, in which an Akaike Information Criterion (AIC) for each prediction model is calculated, based on which a reversed function is built, and a weightage is assigned to each prediction model based on the function.”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations based on mathematical relationships and/or mathematical formulas or equations and/or mathematical calculations. That is, nothing in the claim element precludes the step from practically being performed based on mathematical relationships and/or mathematical formulas or equations and/or mathematical calculations. For example, the limitations in the context of this claim encompass just calculating an RMS error, a reversed function and weights for each prediction models; calculating a minimal absolute error, a reversed function and weights for each prediction models; calculating a reversed function based on AIC 

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. In addition, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation based on mathematical relationships and/or mathematical formulas or equations and/or mathematical calculations, but for the recitation of generic computer components, then it falls within the “Mathematical concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim does not recite additional elements. Thus, the claim is directed to an abstract idea.

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, the claim is not patent eligible.

Similarly, Claims 7, 8 are rejected under 35 U.S.C. 101, mutatis mutandis, as reciting an abstract idea without adding significantly more than the judicial exception.

Regarding claim 5
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1:
The limitations of 
“calling a prediction model library to obtain a predicted data set for a prediction model; 
calling each weightage algorithm and calculating weightages; and 
assigning a corresponding weightage to each prediction model, performing a data prediction and storing predicted data.”, as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, the limitations in the context of this claim encompass the user mentally thinking of performing predictions with multiple prediction methods; thinking of getting weightages; thinking of assigning weightage to each prediction method and performing a prediction. 

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim does not recite additional elements. Thus, the claim is directed to an abstract idea.

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, the claim is not patent eligible.

Similarly, Claims 9, 10 are rejected under 35 U.S.C. 101, mutatis mutandis, as reciting an abstract idea without adding significantly more than the judicial exception.

Regarding claim 6
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1:
The limitations of 
“calling an algorithm of the weightage algorithm library to obtain a data set of weightage prediction;
comparing the data set of weightage library prediction with the validation set to obtain errors; 
obtaining the optimal weightage algorithm based on a minimal error; and 
storing predicted data obtained from the optimal weightage algorithm to obtain the prediction results.”, as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. That is, other than reciting “storing”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “storing” language, the limitations in the context of this claim encompass the user mentally thinking of performing predictions with multiple weightage methods; comparing predictions with validation dataset; selecting a best weightage method with a minimum error.

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2: This judicial exception is not integrated into a practical application.
In particular, the claim recites an additional elements – the act of storing data. The claim is adding an insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g). The act of storing data is recited at a high-level of generality (i.e., as a generic act of storing performing a generic act function of storing data) such that it amounts no more than a mere act to apply the exception using a generic act of storing. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
The claim is appending a well-understood, routine, conventional activity previously known to the industry, specified at a high level of generality, to the judicial exception - see MPEP 2106.05(d)(II) – “Storing and retrieving information in memory” is Well-Understood, Routine, and Conventional Activity (MPEP 2106.05(d)). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the act of storing data amounts to no more than a mere act to apply the exception using a generic act of storing. A mere act to apply an exception 

Similarly, Claims 11, 12 are rejected under 35 U.S.C. 101, mutatis mutandis, as reciting an abstract idea without adding significantly more than the judicial exception.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ouyang et al. (US 2017/0244777 A1).

Regarding claim 1
Ouyang teaches
A method for dynamically selecting an optimal model by three-layer correlation for predicting a large amount of data, wherein 


(Ouyang, [figs 3-4] [pars 71-77] “In Block 430, ABQE 150 may compute weights based on the errors generated in Blocks 420, and use the computed weights to perform a weighted combination of the perception models 410. The weights may be computed such that perception models having large errors in Block 430 are deemphasized, and perception models having small errors are emphasized. The weights may be refined using a least squares method until the value of the weights converge. Results of the regression prediction are weighted to get a final prediction function for the perception model. In Block 440, ABQE 150 may test the final prediction function using a test data set to verify the algorithm.”; e.g., “perception models”, “weights may be computed” and “Results of the regression prediction are weighted to get a final prediction function” may read on “three-layer correlation algorithm”.)

the prediction model algorithm library stays at a lowest layer, the weightage algorithm library stays above the prediction model algorithm library, the ensemble learning algorithm with optimal weightage stays above the weightage algorithm library, 
(Ouyang, [figs 3-4] [pars 71-77] “In Block 430, ABQE 150 may compute weights based on the errors generated in Blocks 420, and use the computed weights to perform a weighted combination of the perception models 410. The weights may be computed such that perception models having large errors in Block 430 are deemphasized, and perception models having small errors are emphasized. The weights may be refined using a least squares method until the value of the weights converge. Results of the regression prediction are weighted to get a final prediction function for the perception model. In Block 440, ABQE 150 may test the final prediction function using a test data set to verify the algorithm.”; e.g., “perception models”, “weights may be computed” and “Results of the regression prediction are weighted to get a final prediction function” may read on the three layers”.)

the prediction model algorithm library comprises multiple prediction model algorithms which are called a common interface at the lowest layer of the correlation algorithm, to provide a prediction function and a support function for upper layers, 
(Ouyang, [figs 3-4] [pars 12-16] “Various embodiments may use two different types of models to relate network performance and subjective application quality of experience. The first model, defined herein as a perception model, may relate observable application characteristics (which are also referred to herein as "application quality of experience indicators" (APIs)) to various measureable network performance parameters (which are also referred to as "network key performance indicators" (NKPIs) and device key performance indicators (DKPIs)). … The second model, defined herein as a QoE model, relates a subjective user satisfaction score to the aforementioned observable application characteristics (i.e., the APIs).” see [par 45] API examples [pars 71-77] “In Blocks 420 1-N, Using the cross-validation data set, ABQE 150 may determine the accuracy of each perception model i (where i=1, ... , N) using cross validation dataset. The accuracy may be determined by computing predicated APIs using the perception models based on NKPIs and/or DKPIs in cross validation set. Differences between the predicted APIs and the APIs in the cross validation may be used to determine errors. In Block 430, ABQE 150 may compute weights based on the errors generated in Blocks 420, and use the computed weights to perform a weighted combination of the perception models 410. The weights may be computed such that perception models having large errors in Block 430 are deemphasized, and perception models having small errors are emphasized. The weights may be refined using a least squares method until the value of the weights converge. Results of the regression prediction are weighted to get a final prediction function for the perception model. In Block 440, ABQE 150 may test the final prediction function using a test data set to verify the algorithm.”; e.g., “perception models” may read on “the prediction model algorithm library comprises multiple prediction model algorithms which are called a common interface at the lowest layer of the correlation algorithm”. In addition, e.g., “The accuracy may be determined by computing predicated APIs using the perception models based on NKPIs and/or DKPIs in cross validation set” may read on “a prediction function and a support function for upper layers”.)

the weightage algorithm library covers a diversity of underlying algorithms of the prediction algorithm library, and selects and combines the underlying algorithms with multiple methods based on prediction results from the underlying algorithms to form multiple weightage algorithms, and 
(Ouyang, [figs 3-4] [pars 71-77] “In Blocks 420 1-N, Using the cross-validation data set, ABQE 150 may determine the accuracy of each perception model i (where i=1, ... , N) using cross validation dataset. The accuracy may be determined by computing predicated APIs using the perception models based on NKPIs and/or DKPIs in cross validation set. Differences between the predicted APIs and the APIs in the cross validation may be used to determine errors. In Block 430, ABQE 150 may compute weights based on the errors generated in Blocks 420, and use the computed weights to perform a weighted combination of the perception models 410. The weights may be computed such that perception models having large errors in Block 430 are deemphasized, and perception models having small errors are emphasized. The weights may be refined using a least squares method until the value of the weights converge. Results of the regression prediction are weighted to get a final prediction function for the perception model. In Block 440, ABQE 150 may test the final prediction function using a test data set to verify the algorithm.”; e.g., “In Block 430, ABQE 150 may compute weights based on the errors generated in Blocks 420, and use the computed weights to perform a weighted combination of the perception models 410” may read on “the weightage algorithm library covers a diversity of underlying algorithms of the prediction algorithm library, and selects and combines the underlying algorithms with multiple methods based on prediction results from the underlying algorithms to form multiple weightage algorithms”. In addition, e.g., “The accuracy may be determined by computing predicated APIs using the perception models based on NKPIs and/or DKPIs in cross validation set” may read on “prediction results”. Furthermore, e.g., “weights may be computed” and “weights may be refined” may read on “multiple weightage algorithms”.)

the ensemble learning algorithm with optimal weightage is used to select an optimal weightage algorithm for prediction based on evaluation of the weightage algorithm on a validation set.
(Ouyang, [figs 3-4] “CROSS VALIDATION DATA SET” “VALIDATION TEST” [pars 71-77] “Afterwards, the models derived from the different regression techniques may be combined into a dynamic weighted equation to get a desired "prediction function" which represents the perception model. Process 400 includes a new weighting calculation and optimization method where different weights may be computed and combined to get a final ensemble prediction function. With this method, the algorithm accuracy, reliability and robustness may effectively increase. … In Blocks 420 1-N, Using the cross-validation data set, ABQE 150 may determine the accuracy of each perception model i (where i=1, ... , N) using cross validation dataset. The accuracy may be determined by computing predicated APIs using the perception models based on NKPIs and/or DKPIs in cross validation set. Differences between the predicted APIs and the APIs in the cross validation may be used to determine errors. In Block 430, ABQE 150 may compute weights based on the errors generated in Blocks 420, and use the computed weights to perform a weighted combination of the perception models 410. The weights may be computed such that perception models having large errors in Block 430 are deemphasized, and perception models having small errors are emphasized. The weights may be refined using a least squares method until the value of the weights converge. Results of the regression prediction are weighted to get a final prediction function for the perception model. In Block 440, ABQE 150 may test the final prediction function using a test data set to verify the algorithm.”; e.g., “Process 400 includes a new weighting calculation and optimization method where different weights may be computed and combined to get a final ensemble prediction function” may read on “select an optimal weightage algorithm for prediction”.)

Regarding claim 5
Ouyang teaches claim 1.

Ouyang teaches 
the prediction model algorithm library is implemented by the following steps: (see the rejections of claim 1)
 
Ouyang further teaches 
calling a prediction model library to obtain a predicted data set for a prediction model; 
(Ouyang, [figs 3-4] [pars 71-77] “In Blocks 420 1-N, Using the cross-validation data set, ABQE 150 may determine the accuracy of each perception model i (where i=1, ... , N) using cross validation dataset. The accuracy may be determined by computing predicated APIs using the perception models based on NKPIs and/or DKPIs in cross validation set. Differences between the predicted APIs and the APIs in the cross validation may be used to determine errors. In Block 430, ABQE 150 may compute weights based on the errors generated in Blocks 420, and use the computed weights to perform a weighted combination of the perception models 410. The weights may be computed such that perception models having large errors in Block 430 are deemphasized, and perception models having small errors are emphasized. The weights may be refined using a least squares method until the value of the weights converge. Results of the regression prediction are weighted to get a final prediction function for the perception model. In Block 440, ABQE 150 may test the final prediction function using a test data set to verify the algorithm.”; e.g., “perception models” may read on “prediction model library”. In addition, e.g., “The accuracy may be determined by computing predicated APIs using the perception models based on NKPIs and/or DKPIs in cross validation set” may read on “predicted data set”.)

calling each weightage algorithm and calculating weightages; and 
(Ouyang, [figs 3-4] [pars 71-77] as cited above; e.g., “The weights may be computed” and “The weights may be refined” may read on “calling each weightage algorithm and calculating weightages”.)

assigning a corresponding weightage to each prediction model, performing a data prediction and storing predicted data.
(Ouyang, [figs 3-4] [pars 71-77] as cited above; e.g., “use the computed weights to perform a weighted combination of the perception models 410” may read on “assigning a corresponding weightage to each prediction model”. In addition, e.g., “Results of the regression prediction are weighted to get a final prediction function for the perception model. In Block 440, ABQE 150 may test the final prediction function using a test data set to verify the algorithm” may read on “performing a data prediction and storing predicted data”.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ouyang et al. (US 2017/0244777 A1) in view of Chang et al. (US 2013/0139152 A1)

Regarding claim 2
Ouyang teaches claim 1.

Ouyang teaches
(see the rejections of claim 1)

Ouyang further teaches 
inputting training data; 
(Ouyang, [figs 3-4] “TRAINING DATA SET” [pars 71-77] “Referring back to FIG. 4, data of NKPIs stored in network performance database 160, DKPIs stored in UE device performance database 170, and/or data of APIs stored in observable applications characteristics database 315A may be divided into a training data set, a cross-validation data set, and a test data set.”)

(Note: Hereinafter, if a limitation has brackets (i.e. [ ]) around claim languages, the bracketed claim languages indicate that they have not been taught yet by the current prior art reference but they will be taught by another prior art reference afterwards.)

[preprocessing] the training data to obtain data to be used after; and 
(Ouyang, [figs 3-4] “TRAINING DATA SET” [pars 71-77] “Referring back to FIG. 4, data of NKPIs stored in network performance database 160, DKPIs stored in UE device performance database 170, and/or data of APIs stored in observable applications characteristics database 315A may be divided into a training data set, a cross-validation data set, and a test data set. … In Blocks 410 1-N, using the training data set, ABQE 150 may generate N different regression algorithms to produce N different perception models. In Blocks 420 1-N, Using the cross-validation data set, ABQE 150 may determine the accuracy of each perception model i (where i=1, ... , N) using cross validation dataset. The accuracy may be determined by computing predicated APis using the perception models based on NKPis and/or DKPis in cross validation set. Differences between the predicted APis and the APis in the cross validation may be used to determine errors”)

performing model fitting by using two or more different algorithms on the data to be used, to obtain models to be selected.
(Ouyang, [figs 3-4] “TRAINING DATA SET” [pars 71-77] “From historical data, ABQE 150 may determine the perception model(s) from a number of different regression algorithms. In one embodiment, seven different regression algorithms may be used, which may include: linear regression; polynomial regression of order 2 and/or 3; lasso regression; ridge regression; elastic regression; and generalized additive model (GAM). Afterwards, the models derived from the different regression techniques may be combined into a dynamic weighted equation to get a desired "prediction function" which represents the perception model. … In Blocks 410 1-N, using the training data set, ABQE 150 may generate N different regression algorithms to produce N different perception models. In Blocks 420 1-N, Using the cross-validation data set, ABQE 150 may determine the accuracy of each perception model i (where i=1, ... , N) using cross validation dataset. The accuracy may be determined by computing predicated APis using the perception models based on NKPis and/or DKPis in cross validation set. Differences between the predicted APis and the APis in the cross validation may be used to determine errors”; e.g., “using the training data set, ABQE 150 may generate N different regression algorithms to produce N different perception models” may read on “performing model fitting by using two or more different algorithms on the data to be used, to obtain models to be selected”.)

However, Ouyang does not appear to distinctly disclose
[preprocessing] the training data to obtain data to be used after; and 

(Note: Hereinafter, if a limitation has one or more underlines, the one or more underlined claim languages indicate that they are taught by the current prior art reference, while the one or more non-underlined claim languages indicate that they have been taught already by one or more previous art references.)

Chang teaches
preprocessing the training data to obtain data to be used after; and 
(Chang, [fig 5] [pars 91-95] “The model generation module 502 is responsible for building the models of the separate predictors. It periodically selects and trains the most suitable models of each predictor based on the latest data feed by the raw data preprocessing module 501. Once the work is finished, the new parameters of the trained models are stored into a particular file and the demand prediction module 503 is notified.”;)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the performance evaluation system of Ouyang with the preprocessing of Chang. 
Doing so would lead to training the most suitable models of each predictor based on the latest data feed by the raw data preprocessing module.
(Chang, [fig 5] [pars 91-95] “The model generation module 502 is responsible for building the models of the separate predictors. It periodically selects and trains the most suitable models of each predictor based on the latest data feed by the raw data preprocessing module 501.”)

Regarding claim 9
The combination of Ouyang and Chang teaches claim 2.
. 

Claims 3, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ouyang et al. (US 2017/0244777 A1) in view of Chang et al. (US 2013/0139152 A1) further in view of Partridge et al. (US 2011/0125678 A1) further in view of Liu et al. (Modeling Heterogeneous Time Series Dynamics to Profile Big Sensor Data in Complex Physical Systems)

Regarding claim 3
The combination of Ouyang, Change teaches claim 2.

The combination of Ouyang, Change teaches 
the preprocessing the training data comprises: (see the rejections of claim 1)

However, the combination of Ouyang, Change does not appear to distinctly disclose
data determining: removing excessive sparse data series; 
processing of a time format: mapping time series to consecutive integers; and 
data complement: performing interpolation on missing data or error data.

Partridge teaches
data determining: removing excessive sparse data series; 
(Partridge, [figs 5-7] [pars 61-69] “FIG. 6 illustrates a mapping of an exemplary context trace on a map in accordance with one embodiment of the present invention. As shown in this example, a context trace indicates a number of points which can be represented spatially on a map. During a certain time span, there may be more GPS data points concentrated in a specific location, which indicates that the user is spending a substantial amount of time in that area. In other parts of FIG. 6, the GPS data points are sparser, which indicates that the user is only passing by those locations. During the activity type analysis process, the system can filter out the sparse data points and focus on the clustered data points, which indicate the locations where the user is spending most of his time. When the location signal is known to have been interrupted, a predictive model can be used to interpolate likely location samples missing from the trace.”;)

data complement: performing interpolation on missing data or error data.
(Partridge, [figs 5-7] [pars 61-69] “the GPS data points are sparser, which indicates that the user is only passing by those locations. During the activity type analysis process, the system can filter out the sparse data points and focus on the clustered data points, which indicate the locations where the user is spending most of his time. When the location signal is known to have been interrupted, a predictive model can be used to interpolate likely location samples missing from the trace.”;)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the performance evaluation system of Ouyang, Chang with the sparse data removal and interpolation of Partridge. 
Doing so would lead to improving the effectiveness of the inference system by learning associations between measurements and activities.
(Partridge, [figs 5-7] [pars 61-69] “A recommender system can recommend activities based on the activity type distribution produced by operation 406 to improve the effectiveness of its recommendations.”)


processing of a time format: mapping time series to consecutive integers; and 

Liu does not teach
processing of a time format: mapping time series to consecutive integers; and 
(Liu, [figs 1-2] [sec V, p. 635] “The data contain 997 time series collected from sensors located at various positions in a real power plant. The sensors collected the operational data every 30 seconds. Our data cover a whole day of system operation, in which each time series contain 2880 samples. Some of the time series are illustrated in Figure 1. We can see that those time series vary dramatically in terms of shape, variance, covariance, trend, seasonal variation and periodicity.”; e.g., fig 1 may read on “mapping time series to consecutive integers”.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the performance evaluation system of Ouyang, Chang, Partridge with the time series mapping of Liu. 
Doing so would lead to improving the effectiveness of the time series inference system by learning associations between measurements and activities.
(Liu, [sec I] “To this end, this paper proposes an integrated method to model the dynamics of time series so that the heterogeneous behaviors in big sensor data can be correctly profiled.”)

Regarding claim 10
The combination of Ouyang, Change, Partridge, Liu teaches claim 3.
. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ouyang et al. (US 2017/0244777 A1) in view of Yao et al. (US 2018/0032844 A1) further in view of Figueroa et al. (Predicting sample size required for classification performance) further in view of Hawley et al. (On Edgeworth’s Method for Minimum Absolute Error Linear Regression) further in view of Glatting et al. (Choosing the optimal fit function: Comparison of the Akaike information criterion and the F-test)

Regarding claim 4
Ouyang teaches claim 1.

Ouyang teaches 
the weightage algorithm comprises: (see the rejections of claim 1)

Ouyang further teaches 
a first algorithm, in which a [same] weightage is assigned to all the prediction models; 
a second algorithm, in which [20%] of the prediction models with poor prediction results are [discarded], and a [same] weightage is assigned to the remaining prediction models; 
a third algorithm, in which a [Root-Mean-Square] Error for each prediction model is calculated, based on which a reversed function is built, and a weightage is assigned to each prediction model based on the function; 

a principle of algorithm 6) is similar to the algorithm 3), except the calculation of an Akaike Information Criterion (AIC); and based on [AIC], a reversed function is built, and a weightage is assigned to; 
a fifth algorithm, in which a [least square] error for each prediction model is calculated, based on which a reversed function is built, and a weightage is assigned to each prediction model based on the function; and 
a sixth algorithm, in which an [Akaike Information Criterion (AIC)] for each prediction model is calculated, based on which a reversed function is built, and a weightage is assigned to each prediction model based on the function.
(Ouyang, [figs 3-4] [pars 71-77] “In Blocks 420 1-N, Using the cross-validation data set, ABQE 150 may determine the accuracy of each perception model i (where i=1, ... , N) using cross validation dataset. The accuracy may be determined by computing predicated APIs using the perception models based on NKPIs and/or DKPIs in cross validation set. Differences between the predicted APIs and the APIs in the cross validation may be used to determine errors. In Block 430, ABQE 150 may compute weights based on the errors generated in Blocks 420, and use the computed weights to perform a weighted combination of the perception models 410. The weights may be computed such that perception models having large errors in Block 430 are deemphasized, and perception models having small errors are emphasized. The weights may be refined using a least squares method until the value of the weights converge. Results of the regression prediction are weighted to get a final prediction function for the perception model. In Block 440, ABQE 150 may test the final prediction function using a test data set to verify the algorithm.”; e.g., “weights may be computed” and “weights may be refined using a least squares method until the value of the weights converge” may read on the six algorithms. In addition, e.g., fig 4 may read on “error for each prediction model is calculated” and “weightage is assigned to all the prediction models”. Furthermore, e.g., “The weights may be computed such that perception models having large errors in Block 430 are deemphasized, and perception models having small errors are emphasized” may read on “reversed function”.)

However, Ouyang does not appear to distinctly disclose
a first algorithm, in which a [same] weightage is assigned to all the prediction models; 
a second algorithm, in which [20%] of the prediction models with poor prediction results are [discarded], and a [same] weightage is assigned to the remaining prediction models; 
a third algorithm, in which a [Root-Mean-Square] Error for each prediction model is calculated, based on which a reversed function is built, and a weightage is assigned to each prediction model based on the function; 
a fourth algorithm, in which [a minimal absolute] error for each prediction model is calculated, based on which a reversed function is built, and a weightage is assigned to each prediction model based on the function; 
a principle of algorithm 6) is similar to the algorithm 3), except the calculation of an Akaike Information Criterion (AIC); and based on [AIC], a reversed function is built, and a weightage is assigned to; 
a fifth algorithm, in which a [least square] error for each prediction model is calculated, based on which a reversed function is built, and a weightage is assigned to each prediction model based on the function; and 
a sixth algorithm, in which an [Akaike Information Criterion (AIC)] for each prediction model is calculated, based on which a reversed function is built, and a weightage is assigned to each prediction model based on the function.


a first algorithm, in which a same weightage is assigned to all the prediction models; 
(Yao, [figs 2, 4] [pars 45-58] “Process 400 may continue at operation 404, "Initialize Sample Weights and Set Objective Error Rate and Maximum Iterations", where sample weights may be initialized and an objective error rate, and a maximum number of iterations may be set. Such sample weights may be initialized using any suitable technique or techniques. For example, such sample weights may be initialized as equal values and such that the sample weights sum to one.”;)

a second algorithm, in which 20% of the prediction models with poor prediction results are discarded, and a [same] weightage is assigned to the remaining prediction models; 
(Yao, [figs 2, 4] [pars 50-64] “The sample weights may provide, for example, for discarding classifiers with low accuracy (e.g., and low weights) and keeping those with high accuracy (e.g., and high weights) for potential inclusion in the final strong classifier. For example, the sample weights may be updated as shown with respect to Equations (14) and (15)”; Even though Yao does not teach 20% explicitly, discarding 20% or some other number of low-performing predictors is an obvious variation and a matter of design choice. See MPEP §2144.05(II). Note that the courts have determined that optimizing a range is considered routine experimentation and therefore does not render a claim patentable.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the performance evaluation system of Ouyang with the equal weights of Yao. 
Doing so would lead to providing improved classification accuracy with less memory requirements and lower computation costs.
(Yao, [pars 20-22] “Implementations of such convolutional neural networks including convolutional neural network layers and a strong classifier may provide improved object recognition accuracy with less memory requirements (e.g., about 14 MBs) and lower computation costs as compared to deep CNN implementations.”)

However, the combination of Ouyang, Yao does not appear to distinctly disclose
a second algorithm, in which 20% of the prediction models with poor prediction results are discarded, and a [same] weightage is assigned to the remaining prediction models; 
a third algorithm, in which a [Root-Mean-Square] Error for each prediction model is calculated, based on which a reversed function is built, and a weightage is assigned to each prediction model based on the function; 
a fourth algorithm, in which [a minimal absolute] error for each prediction model is calculated, based on which a reversed function is built, and a weightage is assigned to each prediction model based on the function; 
a principle of algorithm 6) is similar to the algorithm 3), except the calculation of an Akaike Information Criterion (AIC); and based on [AIC], a reversed function is built, and a weightage is assigned to; 
a fifth algorithm, in which a [least square] error for each prediction model is calculated, based on which a reversed function is built, and a weightage is assigned to each prediction model based on the function; and 
a sixth algorithm, in which an [Akaike Information Criterion (AIC)] for each prediction model is calculated, based on which a reversed function is built, and a weightage is assigned to each prediction model based on the function.

Yao further teaches 
same weightage is assigned to the remaining prediction models; 
(Yao, [figs 2, 4] [pars 45-58] “Process 400 may continue at operation 404, "Initialize Sample Weights and Set Objective Error Rate and Maximum Iterations", where sample weights may be initialized and an objective error rate, and a maximum number of iterations may be set. Such sample weights may be initialized using any suitable technique or techniques. For example, such sample weights may be initialized as equal values and such that the sample weights sum to one.”;)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the performance evaluation system of Ouyang, Yao with the equal weights of Yao. 
Doing so would lead to providing improved classification accuracy with less memory requirements and lower computation costs.
(Yao, [pars 20-22] “Implementations of such convolutional neural networks including convolutional neural network layers and a strong classifier may provide improved object recognition accuracy with less memory requirements (e.g., about 14 MBs) and lower computation costs as compared to deep CNN implementations.”)

However, the combination of Ouyang, Yao does not appear to distinctly disclose
a third algorithm, in which a [Root-Mean-Square] Error for each prediction model is calculated, based on which a reversed function is built, and a weightage is assigned to each prediction model based on the function; 
a fourth algorithm, in which [a minimal absolute] error for each prediction model is calculated, based on which a reversed function is built, and a weightage is assigned to each prediction model based on the function; 

a fifth algorithm, in which a [least square] error for each prediction model is calculated, based on which a reversed function is built, and a weightage is assigned to each prediction model based on the function; and 
a sixth algorithm, in which an [Akaike Information Criterion (AIC)] for each prediction model is calculated, based on which a reversed function is built, and a weightage is assigned to each prediction model based on the function.

Figueroa teaches
a third algorithm, in which a Root-Mean-Square Error for each prediction model is calculated, based on which a reversed function is built, and a weightage is assigned to each prediction model based on the function; 
(Figueroa, [sec Methods] “Two goodness of fit measurements, mean absolute error (MAE) (Eq.(2)) and root mean squared error (RMSE) (Eq.(3)), were used to evaluate the fitted function on Ωv. MAE is the average absolute value of the difference between the observed accuracy (yj) and the predicted accuracy (
    PNG
    media_image1.png
    83
    52
    media_image1.png
    Greyscale
). RMSE is the average of the square root values of the difference between the observed accuracy (yj) and the predicted accuracy (
    PNG
    media_image1.png
    83
    52
    media_image1.png
    Greyscale
). RMSE and MAE values of close to zero indicate a better fit. Using ||Ωv|| to represent the cardinality of Ωv, MAE and RMSE are computed as follows:”;)

a fifth algorithm, in which a least square error for each prediction model is calculated, based on which a reversed function is built, and a weightage is assigned to each prediction model based on the function; and 
(Figueroa, [sec Methods] “Using Ωt, we applied nonlinear weighted least squares optimization together with the nl2sol routine from Port Library[39] to fit the mathematical model from Eq(1) and find the parameter vector 
    PNG
    media_image2.png
    43
    24
    media_image2.png
    Greyscale
 = {a, b, c}.”;)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the performance evaluation system of Ouyang, Yao with the errors of Figueroa. 
Doing so would lead to providing improved prediction accuracy and maximum achievable performance by effectively training the predictors.
(Figueroa, [sec Results] “As the sample size increases and the prediction accuracy improves, both confidence interval width and MAE values become smaller within a couple of exceptions.” [sec Methods] “The values of Yacc fall between 0 and 1. Yacc grows asymptotically to the maximum achievable performance”)

However, the combination of Ouyang, Yao, Figueroa does not appear to distinctly disclose
a fourth algorithm, in which [a minimal absolute] error for each prediction model is calculated, based on which a reversed function is built, and a weightage is assigned to each prediction model based on the function; 
a principle of algorithm 6) is similar to the algorithm 3), except the calculation of an Akaike Information Criterion (AIC); and based on [AIC], a reversed function is built, and a weightage is assigned to; 
a sixth algorithm, in which an [Akaike Information Criterion (AIC)] for each prediction model is calculated, based on which a reversed function is built, and a weightage is assigned to each prediction model based on the function.

Hawley teaches
a fourth algorithm, in which a minimal absolute error for each prediction model is calculated, based on which a reversed function is built, and a weightage is assigned to each prediction model based on the function; 
(Hawley, [figs 1-2] [sec I] “A common technique for doing robust estimation is to find the estimate that minimizes the mean absolute error instead of mean squared error. Such estimators are referred to collectively as L1 estimators. The concern of this paper is the L1 estimator that fits a line to a set of data given no prior information of the statistics of the noise or signal. This particular problem is one of linear regression using least absolute deviations (LAD)” [sec II] “The basic problem of linear regression with least absolute deviations is to select two parameters-slope and intercept (frequency and phase for the PLL problem)--such that the line y[n] = an + b fits a set of N data points d[n], n = 1,. . . , N in such a way as to minimize the sum of the absolute vertical deviations of the data from the line. In other words, one seeks a and b that solve the following minimization problem: 
    PNG
    media_image3.png
    61
    283
    media_image3.png
    Greyscale
 (3) where 
    PNG
    media_image4.png
    87
    356
    media_image4.png
    Greyscale
 (4).”; e.g., “” may read on “”.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the performance evaluation system of Ouyang, Yao, Figueroa with the absolute error of Hawley. 
Doing so would lead to finding a robust estimator that minimizes errors given data and an error function.
(Figueroa, [sec I] “A common technique for doing robust estimation is to find the estimate that minimizes the mean absolute error instead of mean squared error.”)

However, the combination of Ouyang, Yao, Figueroa, Hawley does not appear to distinctly disclose
a principle of algorithm 6) is similar to the algorithm 3), except the calculation of an Akaike Information Criterion (AIC); and based on [AIC], a reversed function is built, and a weightage is assigned to; 
a sixth algorithm, in which an [Akaike Information Criterion (AIC)] for each prediction model is calculated, based on which a reversed function is built, and a weightage is assigned to each prediction model based on the function.

Glatting teaches
a principle of algorithm 6) is similar to the algorithm 3), except the calculation of an Akaike Information Criterion (AIC); and based on AIC, a reversed function is built, and a weightage is assigned to; 
a sixth algorithm, in which an Akaike Information Criterion (AIC) for each prediction model is calculated, based on which a reversed function is built, and a weightage is assigned to each prediction model based on the function.
(Glatting, [figs ] [sec II.C] “Our analyses are based on least-squares regression with normally distributed errors and thus the AIC can be computed according to 
    PNG
    media_image5.png
    72
    310
    media_image5.png
    Greyscale
, (3) where N is the sample size, K is the number of parameters (+1 for the estimated variance), and SS the sum of squares of the vertical distances of the points from the curve. … The value of the AICc itself for a given data set has no meaning. The value can only be interpreted comparing the AICc of a series of models based on the same data set (same observations) with the same dependent variables. Then, the model with the lowest AICc is the best model among all considered models. In order to compare models, two measures associated with the AICc can be used: the delta AICc and the Akaike weights. The delta AICci is given by delta 
    PNG
    media_image6.png
    30
    402
    media_image6.png
    Greyscale
 (5) and is the difference between the AICc of model i and of the best model, i.e., the model with the minimal AICc. The greater the delta AICc of a model, the less likely is this model the correct model.”;)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the performance evaluation system of Ouyang, Yao, Figueroa, Hawley with the Akaike Information Criterion of Glatting. 
Doing so would lead to finding a best model that approximates reality well given the observed data.
(Glatting, [sec I] “These criteria were applied to determine one out of five candidate models which shows the best overall fit to the blood serum time activity curve of 111In-labeled anti-CD66 antibody.”)

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ouyang et al. (US 2017/0244777 A1) in view of MARWAH et al. (US 2014/0095076 A1)

Regarding claim 6
Ouyang teaches claim 1.

Ouyang further teaches 
an optimal weightage algorithm is selected based on a prediction quality on a testing set for each weightage algorithm, and 
(Ouyang, [figs 3-4] “CROSS VALIDATION DATA SET”, “VALIDATION TEST”, “TEST SET” [pars 71-77] “Afterwards, the models derived from the different regression techniques may be combined into a dynamic weighted equation to get a desired "prediction function" which represents the perception model. Process 400 includes a new weighting calculation and optimization method where different weights may be computed and combined to get a final ensemble prediction function. With this method, the algorithm accuracy, reliability and robustness may effectively increase. … In Blocks 420 1-N, Using the cross-validation data set, ABQE 150 may determine the accuracy of each perception model i (where i=1, ... , N) using cross validation dataset. The accuracy may be determined by computing predicated APIs using the perception models based on NKPIs and/or DKPIs in cross validation set. Differences between the predicted APIs and the APIs in the cross validation may be used to determine errors. In Block 430, ABQE 150 may compute weights based on the errors generated in Blocks 420, and use the computed weights to perform a weighted combination of the perception models 410. The weights may be computed such that perception models having large errors in Block 430 are deemphasized, and perception models having small errors are emphasized. The weights may be refined using a least squares method until the value of the weights converge. Results of the regression prediction are weighted to get a final prediction function for the perception model. In Block 440, ABQE 150 may test the final prediction function using a test data set to verify the algorithm.”; e.g., “Process 400 includes a new weighting calculation and optimization method where different weights may be computed and combined to get a final ensemble prediction function” along with “until the value of the weights converge” may read on “an optimal weightage algorithm is selected based on a prediction quality”.)

Ouyang teaches
(see the rejections of claim 1)

Ouyang further teaches 
calling an algorithm of the weightage algorithm library to obtain a data set of weightage prediction; 
(Ouyang, [figs 3-4] [pars 71-77] “In Blocks 420 1-N, Using the cross-validation data set, ABQE 150 may determine the accuracy of each perception model i (where i=1, ... , N) using cross validation dataset. The accuracy may be determined by computing predicated APIs using the perception models based on NKPIs and/or DKPIs in cross validation set. Differences between the predicted APIs and the APIs in the cross validation may be used to determine errors. In Block 430, ABQE 150 may compute weights based on the errors generated in Blocks 420, and use the computed weights to perform a weighted combination of the perception models 410. The weights may be computed such that perception models having large errors in Block 430 are deemphasized, and perception models having small errors are emphasized. The weights may be refined using a least squares method until the value of the weights converge. Results of the regression prediction are weighted to get a final prediction function for the perception model. In Block 440, ABQE 150 may test the final prediction function using a test data set to verify the algorithm.”; e.g., “The weights may be computed” and “The weights may be refined” along with “until the value of the weights converge” may read on “calling an algorithm of the weightage algorithm library”.)

[comparing] the data set of weightage library prediction with the validation set [to obtain] errors; 
(Ouyang, [figs 3-4] “CROSS VALIDATION DATA SET”, “VALIDATION TEST”, “TEST SET” [pars 71-77] as cited above; e.g., “The weights may be computed” and “The weights may be refined” along with “until the value of the weights converge” may read on “the data set of weightage library prediction”. In addition, e.g., “The weights may be refined using a least squares method until the value of the weights converge” may read on “errors”.)

obtaining the optimal weightage algorithm based on a minimal error; and 
(Ouyang, [figs 3-4] “CROSS VALIDATION DATA SET”, “VALIDATION TEST”, “TEST SET” [pars 71-77] as cited above; e.g., “The weights may be computed” and “The weights may be refined” along with “The weights may be refined using a least squares method until the value of the weights converge” may read on “minimal error”.)

storing predicted data obtained from the optimal weightage algorithm to obtain the prediction results.
(Ouyang, [figs 3-4] “CROSS VALIDATION DATA SET”, “VALIDATION TEST”, “TEST SET” [pars 71-77] as cited above; e.g., “Results of the regression prediction are weighted to get a final prediction function for the perception model. In Block 440, ABQE 150 may test the final prediction function using a test data set to verify the algorithm” may read on “storing predicted data obtained from the optimal weightage algorithm”.)

However, Ouyang does not appear to distinctly disclose
[comparing] the data set of weightage library prediction with the validation set [to obtain] errors; 

MARWAH teaches
comparing the data set of weightage library prediction with the validation set to obtain errors; 
(MARWAH, [figs 1-3] [pars 27-40] “The memberships obtained from the three predictors are aggregated and combined to arrive at the final prediction as follows … For all three predictors, or models, in the present example (i.e., NB, k-NN and MP), parameters (including the heuristic combination weights) were selected by training over a range of values and picking the one with least cross-validation error. The basic daily generation profiles were extracted by k-means clustering over the entire dataset. The number of clusters (i.e., daily generation profiles) were set at 10 based on cross-validation over 5 to 15 clusters. For the motif-based predictor, a threshold support parameter of t-70 and a window size of 5 were used.”; e.g., “training over a range of values and picking the one with least cross-validation error” may read on “comparing the data set of weightage library prediction with the validation set to obtain errors”. Note that the combination of Ouyang, Change teaches “[comparing] the data set of weightage library prediction with the validation set [to obtain] errors”.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the performance evaluation system of Ouyang with the comparison errors of MARWAH. 
Doing so would lead to achieving a least error value by training the ensemble predictor based on cross-validation.
(MARWAH, [pars 27-40] “For all three predictors, or models, in the present example (i.e., NB, k-NN and MP), parameters (including the heuristic combination weights) were selected by training over a range of values and picking the one with least cross-validation error.”)

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ouyang et al. (US 2017/0244777 A1) in view of Chang et al. (US 2013/0139152 A1) further in view of Yao et al. (US 2018/0032844 A1) further in view of Figueroa et al. (Predicting sample size required for classification performance) further in view of Hawley et al. (On Edgeworth’s Method for Minimum Absolute Error Linear Regression) further in view of Glatting et al. (Choosing the optimal fit function: Comparison of the Akaike information criterion and the F-test)

Regarding claim 7
The combination of Ouyang, Change teaches claim 2.
Claim 7 is a method claim corresponding to the method claim 4, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 4. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ouyang et al. (US 2017/0244777 A1) in view of Chang et al. (US 2013/0139152 A1) further in view of Partridge et al. (US 2011/0125678 A1) further in view of Liu et al. (Modeling Heterogeneous Time Series Dynamics to Profile Big Sensor Data in Complex Physical Systems) further in view of Yao et al. (US 2018/0032844 A1) further in view of Figueroa et al. (Predicting sample size required for classification performance) further in view of Hawley et al. (On Edgeworth’s Method for Minimum Absolute Error Linear Regression) further in view of Glatting et al. (Choosing the optimal fit function: Comparison of the Akaike information criterion and the F-test)

Regarding claim 8
The combination of Ouyang, Change, Partridge, Liu teaches claim 3.
. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ouyang et al. (US 2017/0244777 A1) in view of Chang et al. (US 2013/0139152 A1) further in view of MARWAH et al. (US 2014/0095076 A1)

Regarding claim 11
The combination of Ouyang, Change teaches claim 2.
Claim 11 is a method claim corresponding to the method claim 6, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 6. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ouyang et al. (US 2017/0244777 A1) in view of Chang et al. (US 2013/0139152 A1) further in view of Partridge et al. (US 2011/0125678 A1) further in view of Liu et al. (Modeling Heterogeneous Time Series Dynamics to Profile Big Sensor Data in Complex Physical Systems) further in view of MARWAH et al. (US 2014/0095076 A1)

Regarding claim 12
The combination of Ouyang, Change, Partridge, Liu teaches claim 3.
Claim 12 is a method claim corresponding to the method claim 6, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 6. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Garvey et al. (US 2017/0249563 A1) teaches that a candidate sparse feature that does not recur in a threshold number of seasonal samples may be filtered out from the sparse data.
Liu et al. (US 2009/0083248 A1) teaches weights for an ensemble of classifiers.
Thakur et al. (US 2016/0225255 A1) teaches a filtering step which may be used to eliminate sparse data, such as multiple data points that are associated with a single location and single vehicle.
Hong et al. (US 2011/0218978 A1) teaches an interpolation policy which is any algorithm or other technique that allows data missing from output records to be filled in based on existing data values of other output records, frequently records that are adjacent or nearby in time sequence.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEHWAN KIM whose telephone number is (571)270-7409. The examiner can normally be reached Mon - Thu 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael J Huntley can be reached on (303) 297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 



/S.K./Examiner, Art Unit 2129                                                                                                                                                                                                        
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129